Citation Nr: 1642280	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  09-50 035	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.

2.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure.

3.  Entitlement to service connection for hypertension, to include as due to herbicide exposure.

4.  Entitlement to service connection for hepatitis C.

5.  Entitlement to service connection for liver damage, to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to September 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008 and June 2009 rating decisions by Regional Offices (ROs) of the Department of Veterans Affairs (VA) in Montgomery, Alabama and Seattle, Washington.  In June 2008, the Montgomery RO denied service connection claims for diabetes mellitus, hepatitis C and prostate cancer.  A June 2009 rating decision by the Seattle RO denied service connection for hypertension and liver damage.  The Montgomery RO currently holds jurisdiction over the claims.

In September 2014, the Veteran testified before the undersigned Veterans Law Judge at a video-conference hearing.  

This case was previously remanded by the Board in November 2014.  Since that time, the appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.  Notably, the Virtual VA file contains the December 2015 VA medical opinions as well as the September 2014 Board hearing transcript, which are not present in the VBMS file. 

Additional evidence has been added to the file since the January 2016 statement of the case.  The evidence has not been reviewed by the Agency of Original Jurisdiction (AOJ); however, the Veteran is not prejudiced as the Board is not denying any claims but rather is granting two of the claims and remanding the remaining claims. 

The issues of entitlement to service connection for hypertension, hepatitis C, and liver damage are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran was assigned to the 728th Military Police, Company A during the Vietnam Era.  

2.  The evidence is at least in equipoise with respect to whether the Veteran served near the South Korean demilitarized zone (DMZ), and was exposed to herbicides. 

3.  The Veteran has been diagnosed with diabetes mellitus, type II and prostate cancer; these disabilities are subject to presumptive service connection as a result of exposure to herbicides.

4.  The Veteran's diabetes mellitus, type II is treated with medication.  

5.  The Veteran has erectile dysfunction as a residual of prostate cancer.   


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, with erectile dysfunction have been met. 38 U.S.C.A. §§ 1110, 1112, 1116, 1137, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307(a)(6), 3.309(e) (2015).

2.  The criteria for service connection for prostate cancer have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307(a)(6), 3.309(e) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the Veteran claims service connection for diabetes mellitus, type II and prostate cancer, both as a result of herbicide exposure in service.  

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, a veteran who served in the Republic of Vietnam between January 9, 1962, and May 7, 1975, or in certain areas near the Demilitarized Zone in the Republic of Korea from April 1, 1968 to August 31, 1971 is presumed to have been exposed to certain designated herbicide agents (e.g., Agent Orange) during such service, absent affirmative evidence to the contrary.  38 U.S.C.A. § 1116 (f); 
38 C.F.R. § 3.307 (a)(6)(iii).  In the case of such a veteran, service connection based on herbicide exposure will be presumed for certain specified diseases including diabetes mellitus, type II and prostate cancer, that become manifest to a compensable degree.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307 (a)(6), 3.309(e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

VA has a list of units that have been recognized by the Department of Defense (DoD) as having served in areas along the Korean DMZ.  See VA Adjudication Manual M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 4(b).  The Veteran's unit, however, is not among these units recognized by DoD as having served in the Korean DMZ.

The Veteran's service personnel records (SPRs) confirm that he served as a military policeman with Company A of the 728th MP Bn in Korea from November 1968 to July 1969.  The Veteran has submitted a history of the 728th MP Bn reflecting that this unit provided security for the return of the captured crewman of the USS PUEBLO in 1968.  The Board takes judicial notice that, on December 23, 1968, the members of the USS PUEBLO were repatriated via the "Bridge of No Return" which is located in Punjamon.  See http://en.wikipedia.org/wiki/USS_Pueblo_(AGER-2); http://en.wikipedia.org/wiki/Bridge_of_No_Return.  See generally Smith (Brady) v. Derwinski, 1 Vet. App. 235, 238 (1991) (Courts may take judicial notice of facts not subject to reasonable dispute).  Further, the crew of the USS PUEBLO is recognized by VA as having a qualifying assignment with respect to herbicide exposure.  See M21-1, Part IV, Subpart ii, Chapter 1, Section H, para. 4(b).

VA's Adjudication Procedure Manual instructs that, if a veteran was neither a member of an identified unit or entity, nor served during the qualifying time period, a request should be sent to an agency like the Joint Service Records Research Center (JSRRC) if the veteran has provided sufficient information to permit a search for information verifying exposure to herbicides.  See M21-1MR, Part IV, Subpart ii, Chapter 2, Section H, para. 4(b).  Here, in accordance with the November 2014 Board remand, the AOJ submitted such request to the JSRRC.  In August 2015, the JSRRC confirmed that on December 23, 1968, the Veteran's company was responsible for providing security and military police escort service for members of the USS PUEBLO.  A review of the aforementioned articles indicates that the crewmembers were released on that day in December 1968.  

As an initial matter, the Board finds that the Veteran has diagnoses of diabetes mellitus, type II and prostate cancer; both manifested to a compensable degree, as required for service connection under 38 C.F.R. § 3.309 (e).  

Relevant to diabetes, a December 2013 VA treatment record documents the diagnosis of diabetes mellitus, type II since 2006 and that the diabetes is controlled with medication.  Such treatment for diabetes supports a compensable rating under 38 C.F.R. § 4.119, Diagnostic Code 7913.

Relevant to prostate cancer, the December 2015 VA genitourinary examination, as well as private treatment records, confirmed a diagnosis of prostate cancer in 2005 as well as a prostatectomy.  The Veteran's prostate cancer was described as being in remission.  The Veteran was also noted to have a voiding dysfunction but such was found to be unrelated to the prostatectomy and rather, due to a non-service connected disorder.  However, the December 2015 VA examiner found that the Veteran also has erectile dysfunction and that it is at least as likely as not due to the Veteran's prostate cancer.  The Board finds that such symptom supports a manifestation to a compensable degree as the Veteran would at least be entitled to a special monthly compensation for loss of a creative organ, under 38 C.F.R. § 4.115b, Diagnostic Code 7522.  

Thus, the only remaining question is whether the Veteran was exposed to herbicides in service; the Board finds that he was.  In this regard, the Board finds that the Veteran is competent to report that he was at the DMZ for not only the repatriation of the USS PUEBLO crewmembers but also on other occasions in order to service as a police escort.  See Hearing Transcript pages 15-20.  The Board finds such statements are credible, particularly in light of the JSRRC confirmation that the Veteran's company provided security and military police escort service for the USS PUEBLO crewmembers on the date that the crewmembers were released.  

Having concluded the Veteran served near the DMZ, it may be found he was exposed to the relevant herbicides, triggering the presumption of service connection for diabetes mellitus, type II and prostate cancer.  As the Board finds that the Veteran was exposed to the relevant herbicides, and the Veteran has current diagnoses of diabetes mellitus, type II and prostate cancer residuals that are manifest to a compensable degree, service connection for the disabilities is granted.


ORDER

Service connection for diabetes mellitus, type II is granted.

Service connection for prostate cancer is granted.


REMAND

Regarding the remaining issues on appeal, review of the file reveals that further development is necessary.

Regarding the claim for service connection for hypertension, during the Veteran's hearing before the Board, he raised the contention that his hypertension is due to his now service-connected diabetes mellitus, type II.  See Hearing Transcript p. 13.  As the Board has herein granted the claim for service connection for diabetes mellitus, type II, and the Veteran has competently reported that his doctor indicated that the Veteran's hypertension is caused or aggravated by such service-connected disability, the Board finds that a VA opinion regarding secondary service-connection is required.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Regarding the claim for service connection for hepatitis C, the Board observes that the December 2015 VA examination report is inadequate and for the reasons explained below, an addendum opinion is required.  See Stegall v. West, 11 Vet. App. 268 (1998) (remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

In this regard, the December 2015 VA examiner did not appear to take into consideration the Veteran's competent and credible statements made during the Board hearing, regarding exposure to blood in service.  The Veteran testified that on multiple occasions he was exposed to blood as he served as a military police officer.  See Hearing Transcript p. 21.  Specifically, he testified that he frequently had to break up bar fights.  He also reported that on one particular occasion, a service member's ear was severed in a bar fight and the Veteran was responsible for picking up the ear and taking it to the hospital along with the injured service member.  Id.  As discussed in the November 2014 remand, VA recognizes risk factors for contracting hepatitis C, including accidental exposure to blood.  See AOJ notice letter dated March 23, 2007.  

As the December 2015 VA examiner listed blood exposure as a general risk factor for hepatitis C, the examiner should prepare an addendum opinion that addresses the Veteran's experience with blood exposure in service.  

Further, the December 2015 VA examiner also listed the general risk factor including shared needles, and noted the Veteran's assertion that he may have contracted hepatitis C in service due to immunizations jet injectors, but the examiner did not explain why it was not at least as likely as not that such jet injector was the cause of the Veteran's hepatitis C.  This was especially significant in this case as the Veteran submitted several medical journal articles in support of a link between jet injectors and contraction of hepatitis C.  To the extent that the December 2015 VA examiner appeared to base the negative opinion on the lack of a diagnosis of hepatitis C on service separation examination in September 1970; the Board asks the examiner to address the possibility that chronic hepatitis C may be silent for many years, until the virus damages the liver enough to cause the signs and symptoms of liver disease.  See e.g. http://www.mayoclinic.org/diseases-conditions/hepatitis-c/symptoms-causes/dxc-20207369.  

For all of these reasons, a VA addendum opinion regarding the etiology of the Veteran's hepatitis C is required.  

With respect to the claim for service connection for liver damage, although the Veteran initially claimed that he has liver damage related to herbicide exposure, he now alternatively contends that he has cirrhosis of the liver associated with his hepatitis C.  The December 2015 VA examiner found that the Veteran's only diagnosed liver condition is hepatitis C; however, an October 2007 private surgical report regarding a needle biopsy of the liver noted a diagnosis of "chronic active hepatitis C, moderate to marked activity, with cirrhosis."  The examiner cited the October 2007 record but did not explain why cirrhosis was not listed as one of the Veteran's current liver diagnoses.  As the Veteran filed his claim in part, based on the October 2007 record, the claim for liver damage may not be denied simply because the liver damage has resolved.  See McClain v. Nicholson, 21 Vet. App. 319 (2007).  Further, the Board finds that the disposition of the claim may depend upon the outcome of the hepatitis C claim.  See Parker v. Brown, 7 Vet. App. 116 (1994) and Harris v. Derwinski, 1 Vet. App. 180, 183 (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a veteran's claim for the second issue).  Thus, the Board will not adjudicate the claim at this time.

The AOJ should send the Veteran the appropriate VCAA notice for service connection on a secondary basis with respect to both the hypertension and liver damage claims.  

While on remand, any outstanding treatment records should also be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran the appropriate VCAA notice for service connection on a secondary basis with respect to the hypertension and liver damage claims. 

2.  Associate with the claims folder records of the Veteran's VA treatment since May 2016. 

3.  After completion of the development above, afford the Veteran the appropriate VA examination to determine the nature and etiology of the Veteran's hypertension disability.  The electronic claims files must be made available to the examiner for review. 

Following examination, interview of the Veteran and review of the claims folder, the examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hypertension is caused or aggravated by service-connected diabetes mellitus, type II. 

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, the examiner should indicate whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completion of the development above, seek an addendum opinion from the VA examiner who issued the December 2015 VA opinion regarding the nature and etiology of the Veteran's hepatitis C disability.  The electronic claims files must be made available to the examiner for review.  If the December 2015 VA examiner is not available, seek an opinion from another appropriate examiner.  The Board leaves it to the discretion of the clinician asked to author the opinion as to whether the Veteran should be reexamined. 

The examiner is requested to provide opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's hepatitis C was contracted in service. 

In providing this opinion, the examiner must consider and discuss the following:

 	* the Veteran's competent and credible statements regarding exposure to blood in service while serving as a military police officer, including handling a severed ear;

 	* the Board's factual determination that the Veteran's report of being notified of having abnormal liver function tests in approximately 1994 is true although not documented in the record;

   * the medical articles of record which posit that certain jet injectors are capable of transmitting blood-borne pathogens, to specifically include one article located at http://ha.osd.mil/afeb/reports/vaccines.pdf which reportedly involved a site visitation to Parris Island observing that jet injector nozzles were frequently contaminated with blood, and that proper sterilization techniques were not followed; 

   * the medical article which asserts that, prior to the 1980's, some manufactures used a contaminated blood supply for creating IG vaccines (see hepatitis C Transmission, Blood Transfusions & Vaccine Contamination); and
 
   * the Veteran's admission to post-service cocaine usage.

If the examiner cannot provide opinion without resort to speculation, the examiner is requested to explain why an opinion would be speculative.  For example, whether there is additional information needed to provide the necessary opinion (if so, identify the necessary information) or whether the inability to provide the opinion is based on the limits of medical knowledge.

5.  Thereafter, readjudicate the claims, including the claim for service connection for liver damage.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney a supplemental statement of the case and an appropriate period of time to respond.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


